DETAILED ACTION
1.	This office action is in response to communication filed on 12/01/2021. Claims 1, 7 and 14 have been amended. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
	With respect to claims 1, 7 and 14, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neto U.S. patent No. 10,236,901 (hereon “Neto 901”) and further in view of Neto U.S patent No. 10,763,879 (hereon “Neto  879”).  
Regarding claim 1. Fig. 2 and Fig. 3 of “Neto  901” discloses an analog to digital converter (Fig. 2), comprising: a first comparator (302 in Fig. 3)  configured to compare a first voltage (232 in Fig. 3) with a second voltage (262 in Fig. 3) when enabled  by a first enable signal (cka in Fig. 3) ; a second comparator (308 in Fig. 3) configured to compare the first voltage (232 in Fig. 3) with the second voltage (262 in Fig. 3) when enabled by a second enable signal (ckb in Fig. 3); a state machine  (304, 306, 314, 
However, “Neto 901” does not disclose the state machine configured to generate the first enable signal from the output of the second comparator and independent of the output of the first comparator, and to generate the second enable signal from the output of the first comparator and independent of the output of the second comparator
Fig. 2 of “Neto 879” discloses and SAR ADC comprising a comparator (255); wherein the comparator (255) having a state machine (245) configured to generate a first enable signal (cka) from a output  (rdyb) of a second comparator (Comp B) and independent (see Fig. 5 for discloses the enable cka independent from rdya and the enable ckb independent from rdyb) of a output (rdya) of a first comparator (Comp A) , and to generate a second enable signal (ckb) from the output (rdya) of the first comparator (Comp A)  and independent (see Fig. 5 for discloses the enable signal  cka independent from 
“Neto 901” and “Neto 879” are common subject matter of comparator for SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Neto 879” into “Neto 901” for the purpose of providing  the comparator may have enough time to reach a valid comparison in each successive approximation cycle, and kickback noises at comparator' inputs may be advantageously reduced; reduce the power consumption of the ADC; advantageously reduce  SAR conversion cycles; and  high-speed operation of the ADC may be achieved (Col. 1 lines 1 -55 to Col. 2 lines 22 of “Neto 879”) . 

Regarding claim 3, “Neto 901” combined with “Neto 879” as applied to claim 1 above  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the SAR (208 in Fig. 2) is configured to sequentially generate a digital approximation (210, 240 in Fig. 2) of the analog input voltage (Vin, Vip) based on the alternating outputs (rdya, rdyb in Fig. 2) of the first comparator (302 in Fig. 3) and the second comparator (308 in fig. 3).  
Regarding claim 4. “Neto 901” combined with “Neto 879” as applied to claim 3 above, Fig. 2 and Fig. 3 “Neto 901” further discloses: a digital to analog converter (204, 206 in Fig. 2) coupled with the SAR (208 in Fig. 2), the first comparator (302 in Fig. 3) and the second comparator (308 in Fig. 3), the DAC  (204, 206 in Fig. 2) configured to receive the reference voltage (Vref, GND in Fig. 2) and the digital approximation ( 210, 240 in Fig. 2) of the analog input voltage (Vip, Vin in Fig. 2); and a sample and hold gate  (234, 264 in Fig. 2 ) coupled with the first comparator (302 in Fig. 3) and the second comparator (308 in Fig. 3), to sample an analog input signal Vip, Vin in Fig. 2), and to provide the analog input voltage (Vip, Vin in Fig. 2)  to the DAC (204, 206 in Fig. 2) , wherein a differential output voltage (different output voltage of DAC 204 and 206 in Fig. 2) of the DAC (204, 206 in Fig. 2)  is pre-charged 
Regarding claim 5. “Neto 901” combined with “Neto 879” as applied to claim 1 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the state machine (304, 306, 314, 310, 312 in Fig. 3) is enabled by an external start trigger (start), and disabled by a stop trigger generated by the SAR (208 in Fig. 2; see Col. 6 lines 24-27).  
Regarding claim 6. The “Neto 901” combined with “Neto 879” as applied to claim 5 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses Fig. 2 and Fig. 3 further discloses wherein the SAR (208 in Fig. 2) comprises an N-bit SAR (SAR bits for controlling switched capacitors in Fig. 2), wherein the SAR (208 in Fig. 2) is configured to generate the stop trigger see Col. 6 lines 24-27) when all N bits of the SAR (SAR bits for controlling switched capacitors in Fig. 2),  have been set (setting for switched capacitors), based on the alternating outputs (rdya, rdyb in Fig. 3) of the first comparator (302 in Fig. 3) and the second comparator (308 in Fig. 3).  
Regarding claim 7. Fig. 2 of Neto discloses an analog to digital converter (ADC), comprising: an asynchronous inner loop (Fig. 3; Col. 4 lines 37-45)  comprising first and second comparators (302, 308 in Fig. 3)  and a state machine (304, 306, 314, 310, 312 in Fig.3 ), wherein outputs (rdya, rdyb in Fig. 3) of the first and second comparators (302, 308 in Fig. 3) are coupled to inputs of the state machine (304, 306, 314, 310, 312 in Fig.3 ), and wherein outputs (cka, ckb in Fig. 3) of the state machine (304, 306, 314, 310, 312 in Fig.3 ) are cross-coupled to enable ports of the first (302 in Fig. 3) and second (308 in Fig. 3) comparators, wherein the outputs of the first and second comparators (rdya, rdyb) are alternately enabled (alternate enable by cka, and ckb); and a synchronous outer loop (Fig. 2) comprising a successive approximation register (208 in Fig. 2), a digital to analog converter (204, 206 in Fig. 2), and the first and second comparators (302, 308 in Fig. 3), wherein the outputs of the first and second comparators (rdya, rdyb in Fig. 3) are coupled to inputs of the SAR (208 in Fig. 2), an N-bit output (210, 
However, “Neto 901” does not disclose the state machine configured to generate the first enable signal from the output of the second comparator and independent of the output of the first comparator, and to generate the second enable signal from the output of the first comparator and independent of the output of the second comparator
Fig. 2 of “Neto 879” discloses and SAR ADC comprising a comparator (255); wherein the comparator (255) having a state machine (245) configured to generate a first enable signal (cka) from a output  (rdyb) of a second comparator (Comp B) and independent (see Fig. 5 for discloses the enable cka independent from rdya and the enable ckb independent from rdyb) of a output (rdya) of a first comparator (Comp A) , and to generate a second enable signal (ckb) from the output (rdya) of the first comparator (Comp A)  and independent (see Fig. 5 for discloses the enable signal  cka independent from the output rdya  and the enable signal ckb independent from the output rdyb) of the output of the second comparator (Comp B).
“Neto 901” and “Neto 879” are common subject matter of comparator for SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Neto 879” into “Neto 901” for the purpose of providing  the comparator may have enough time to reach a valid comparison in each successive approximation cycle, and kickback noises at comparator' inputs may be advantageously reduced; reduce the power consumption of the ADC; advantageously reduce  SAR conversion cycles; and  high-speed operation of the ADC may be achieved (Col. 1 lines 1 -55 to Col. 2 lines 22 of “Neto 879”) . 


Regarding claim 9. Neto 901” combined with “Neto 879” as applied to claim 7 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses a sample and hold gate (234, 264), coupled in parallel with a differential output of the DAC (differential output of 204, 206 in Fig. 2), the sample and hold gate  (234, 264) configured to sample an analog input signal (Vin, Vip ion Fig. 2) and to initialize the differential output of the DAC (differential output of 206 206) to an analog input voltage (Vin, Vip) corresponding to the analog input signal (Vin, Vip).  
Regarding claim 10. Neto 901” combined with “Neto 879” as applied to claim 7 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the SAR (208)  is configured to generate a digital approximation (210, 240) of the analog input voltage (Vip, Vin) based on the alternating outputs of the first comparator and the second comparator (alternates ouput of 302, 308 in Fig. 3).  
Regarding claim 11. Neto 901” combined with “Neto 879” as applied to claim 7 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the DAC (204, 206) is configured to receive an external reference voltage (Vref, GND) and a control signal (control signal for witches in Fig. 2) from the SAR (208) comprising the digital approximation (210, 240) of the analog input voltage (Vin, Vip), and further configured to generate a differential output (differential output at the input nodes of comparators 202)  comprising a difference between the analog input voltage (Vin, Vip)  and a scaled reference voltage  (Vref, GND) based on the control signal (control signals for switches) .  
Regarding claim 12. Neto 901” combined with “Neto 879” as applied to claim 7 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the asynchronous inner loop (Fig. 3) and the synchronous outer loop (Fig. 2) are triggered by an external start trigger (Start).  
Regarding claim 13. Neto 901” combined with “Neto 879” as applied to claim 7 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses wherein the asynchronous inner loop ((304, 306, 314, 310, 312 in Fig. 3) is halted by a stop trigger generated by the N-bit SAR (bits of SAR 208 in Fig. 2; see Col. 6 lines 24-
Regarding claim 14. Fig. 2 and Fig. 3 of Neto discloses A method, comprising: synchronously determining, by a first comparator (302 in Fig. 3) , a difference between a sampled analog input voltage (Vin, Vip in fig. 2) , and a scaled reference voltage  (Vref, Ground in Fig. 2) corresponding to a state (state of 210, 240 in Fig. 2) of a successive approximation register (SAR, 208 in Fig. 2); and clocking (314)  an asynchronous state machine (304, 306, 314, 310, 312 in Fig.3 ) with an output of the first comparator (rdya in Fig. 3), to update the state of the SAR (updating digital output 210 of SAR 208 in Fig. 2) and to enable (enable by ckb in Fig. 3)  a second comparator (308 in Fig. 3) ; synchronously determining, by the second comparator (308 in Fig. 3), a difference between the sampled analog input voltage (Vip, Vin in Fig. 3) and the scaled reference voltage (Vref, GND in Fig. 2) corresponding to the state of the SAR (state of 210, 240 in Fig. 2)  ; and clocking (314 in Fig. 3) the asynchronous state machine (304, 306, 314, 310, 312 in Fig.3 )  with an output of the second comparator (rdyb in Fig. 3), to update the state of the SAR (updating digital output 210 of SAR 208 in Fig. 2)  and to enable (enable cka in Fig. 3) the first comparator (302 in Fig. 3).  
However, “Neto 901” does not disclose the state machine configured to generate the first enable signal from the output of the second comparator and independent of the output of the first comparator, and to generate the second enable signal from the output of the first comparator and independent of the output of the second comparator
Fig. 2 of “Neto 879” discloses and SAR ADC comprising a comparator (255); wherein the comparator (255) having a state machine (245) configured to generate a first enable signal (cka) from a output  (rdyb) of a second comparator (Comp B) and independent (see Fig. 5 for discloses the enable cka independent from rdya and the enable ckb independent from rdyb) of a output (rdya) of a first comparator (Comp A) , and to generate a second enable signal (ckb) from the output (rdya) of the first 
“Neto 901” and “Neto 879” are common subject matter of comparator for SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate “Neto 879” into “Neto 901” for the purpose of providing  the comparator may have enough time to reach a valid comparison in each successive approximation cycle, and kickback noises at comparator' inputs may be advantageously reduced; reduce the power consumption of the ADC; advantageously reduce  SAR conversion cycles; and  high-speed operation of the ADC may be achieved (Col. 1 lines 1 -55 to Col. 2 lines 22 of “Neto 879”) .

Regarding claim 15. Neto 901” combined with “Neto 879” as applied to claim 14 above, Fig. 2 and Fig. 3 “Neto 901” further discloses: sampling an analog input signal (Vin, Vip in Fig. 2) with a sample and hold circuit (234, 264 in Fig. 2) to generate the sampled analog input voltage (sampled of Vin, Vip in Fig. 2); and initializing a digital to analog converter (204, 206 DAC in Fig. 2) with the sampled analog input signal (sampled Vin, Vip). 
Regarding claim 16. The method of claim 15, Fig. 2 and Fig. 3 further comprising: scaling a reference voltage (Vref, GND in Fig. 2) in the DAC (204 , 206 in Fig. 2) with an output (210, 240 in Fig. 2) of the SAR (208 in Fig. 2) , to generate the scaled reference voltage (scaled of Vref, GND in 204 and 206); and combining the sampled analog input voltage (sampled of Vin, Vip in Fig. 2)  with the scaled reference voltage in the DAC (Vref, GND in 204, 206 DAC in Fig. 2) to generate a voltage (voltage for inputs of comparator 202) comprising the difference between the sampled analog input voltage (Vip, Vin in Fig. 2) and the scaled reference voltage (Vref, GND).  

Regarding claim 18. Neto 901” combined with “Neto 879” as applied to claim 15 above,  Fig. 2 and Fig. 3 “Neto 901” further discloses:wherein the DAC (204, 206)  comprises a switched-capacitor DAC (switched capacitors of 204 and 206 in Fig. 2), and wherein the scaled reference voltage (Vref, GND)  is determined by a capacitive voltage divider controlled by the output (210, 240 in Fig. 2) of the SAR (208).  
Regarding claim 19. Neto 901” combined with “Neto 879” as applied to claim 17 above, Fig. 1,  Fig. 2 and Fig. 3 “Neto 901” further discloses: further discloses wherein the sample and hold circuit (234, 264 in Fig. 2), the DAC (204, 206 in Fig. 2), the first and second comparators (302, 308 in Fig. 3) and the SAR (208 in Fig. 2) comprise a synchronous loop (synchronous loop in Fig. 2), the method further comprising: starting the synchronous loop (Fig. 2; Col. 7 lines 37-38) with the external trigger signal (Col. 2 lines 54-58); and clocking the sample and hold circuit (234, 264 in Fig. 2)  with an external clock signal (120 in Fig. 1).  






5.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over  Neto 901” combined with “Neto 879” as applied to claim 16 above, and further in view of Seesink et al. U.S. patent No. 9,054,737.
Neto 901” combined with “Neto 879” applied to claim 16 above does not disclose wherein an initial value of the scaled reference voltage is one-half of the reference voltage.
Col. 1 lines 45-49 of Seeskink et al. discloses an SAR ADC  wherein an initial value of the scaled reference voltage  (output of DAC) is one-half of the reference voltage (Col. 1 lines 45-49 discloses “SAR ADC, the successive Approximation Register is initialized, for example with only the most significant bit set to one. This value is sent to the DAC, which converts it to its analog value (half of the reference voltage) for sending it to the comparator for comparing with the input signal”).
Neto 901” combined with “Neto 879”  and Seeskink et al. are common subject matter of SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Seeskink et al. into Neot for the purpose of obtaining an desired output value of scaled reference from DAC from initialized of in an SAR ADC as suggested by on lines 45-49 of Seeskink et al.  

Allowable Subject Matter
6.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the state machine comprises: a first latch coupled with the output of the first comparator, the first latch configured to latch the output of the first comparator to drive the SAR; a second latch coupled with the output of the second comparator, the second latch configured to latch the output of the second comparator to drive the SAR; and 15 Docket No. R102505 1160US.P1 (10990US01)a third latch coupled with an output of the first latch and an output of the second latch, the third latch configured to generate the first enable signal from the output of the second latch and the second enable signal from the output of 
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the state machine comprises: a first latch coupled with an output of the first comparator, the first latch configured to latch the output of the first comparator to drive the SAR; a second latch coupled with an output of the second comparator, the second latch configured to latch an output of the second comparator to drive the SAR; 17 Docket No. R102505 1160US.P1 (10990US01)a third latch coupled with an output of the first latch and an output of the second latch, the third latch configured to generate the first enable signal from the output of the second latch and the second enable signal from the output of the first latch.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

12/29/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845